Citation Nr: 1040596	
Decision Date: 10/28/10    Archive Date: 11/04/10

DOCKET NO.  07-17 259A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Bay Pines, 
Florida


THE ISSUE

Entitlement to reimbursement of unauthorized medical expenses 
paid for the Veteran's hospitalization at a private facility from 
December 29, 2006 through January 3, 2007.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

C. R. Olson, Counsel


INTRODUCTION

The veteran served on active duty from September 1967 to 
September 1970.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a decision by the Department of Veterans Affairs 
(VA) Medical Center (MC) in Bay Pines, Florida.  

In April 2008, a hearing was held at the VA Regional Office (RO) 
before the undersigned Veterans Law Judge, who is the Board 
member making this decision and who was designated by the 
Chairman to conduct that hearing, pursuant to 38 U.S.C.A. 
§ 7102(b) (West 2002).  The transcript of the hearing is in the 
claims folder.  

In December 2008, the Board remanded the case for private medical 
records and readjudication.  The private hospital records were 
received and the VAMC extended reimbursement through December 28, 
2006.  


FINDINGS OF FACT

1.  The Veteran has a total disability that is permanent in 
nature, due to a service-connected disability.  

2.  The private hospitalization from December 29, 2006 through 
January 3, 2007 was required by a medical emergency.  

3.  VA or other Federal facilities were not feasibly available.  




CONCLUSION OF LAW

The criteria for reimbursement of unauthorized medical expenses 
paid for the Veteran's hospitalization at a private facility from 
December 29, 2006 through January 3, 2007 have been met.  
38 U.S.C.A. § 1728 (West 2002 & Supp. 2010); 38 C.F.R. § 17.120 
(2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  In May 2007, the 
VAMC provided the Veteran with a letter explaining to him the 
type of evidence necessary to substantiate his claims, as well as 
an explanation of what evidence was to be provided by him and 
what evidence the VA would attempt to obtain on his behalf.  This 
complied with the requirements of VCAA.  Further, as the Board is 
granting in full the benefits sought on appeal, any error that 
might have been committed with respect to either the duty to 
notify or the duty to assist was harmless and will not be further 
discussed.  

Discussion

A January 1998 rating decision by the RO determined the Veteran 
was not competent to handle funds.  An August 1998 rating 
decision found that his service-connected posttraumatic stress 
disorder (PTSD) was 100 percent disabling.  In June 1999, it was 
determined that the Veteran's total disability is permanent in 
nature.  This meets the threshold requirement for reimbursement 
under 38 U.S.C.A. § 1728(a)(2)(C) (West 2002).  An August 2002 
rating decision also awarded special monthly compensation based 
on being housebound.  

On December 24, 2006, the Veteran was brought to his local 
private emergency room.  He was admitted for an intracranial 
hemorrhage secondary to blunt trauma.  He remained hospitalized 
until January 3, 2007.  There is no dispute that an emergency 
required the initial hospitalization.  The agency of original 
jurisdiction (AOJ), in this case the VAMC, reimbursed the costs 
of the hospitalization from December 24 to December 26, 2006.  It 
determined that the Veteran was stable as of that date and could 
have been transfer to a VA facility.  Following the Board remand 
and review of the private treatment records, it was found that 
the Veteran was stable on December 28, 2006 and reimbursement was 
extended through that date.  Reimbursement from December 29, 2006 
through January 3, 2007 remains at issue.  

During the course of the appeal, the law changed.  Where the law 
changes after a claim has been filed or reopened but before the 
administrative or judicial process has been concluded, the 
version most favorable will apply unless Congress provided 
otherwise or permitted the Secretary to provide otherwise and the 
Secretary did so.  Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991).  

In proposing implementing regulations, it was explained at 75 
Fed. Reg. 33216, June 11, 2010 that:  
Sometimes a veteran will require continued, non-
emergent treatment after the veteran's medical 
condition is stabilized.  However, until recently VA 
was not authorized to reimburse or pay for treatment 
provided after "the veteran can be transferred 
safely to a [VA] facility or other Federal 
facility."  38 U.S.C. 1725(f)(1)(C) (2007).  Thus, 
if no such facility could immediately accept the 
transfer, VA was unable to provide payment to the 
veteran or medical provider for services rendered 
beyond the point the veteran was determined to be 
stable.  On October 10, 2008, the Veterans' Mental 
Health and Other Care Improvements Act of 2008, 
Public Law 110-387, was enacted.  Section 402 of 
Public Law 110-387 amended the definition of 
"emergency treatment" in section1725(f)(1), 
extending VA's payment authority until "such time as 
the veteran can be transferred safely to a [VA] 
facility or other Federal facility and such facility 
is capable of accepting such transfer," or until 
such transfer was accepted, so long as the non-VA 
facility "made and documented reasonable attempts to 
transfer the veteran to a [VA] facility or other 
Federal facility."  Section 402(a)(1) amended 
section 1725(a)(1) by striking the term "may 
reimburse" and inserting "shall reimburse" in its 
place.  This change would require VA to reimburse the 
covered costs for emergency care received at non-VA 
facilities for eligible veterans, rather than at the 
discretion of the Secretary.   

Section 402(b) of Public Law 110-387 amended 38 
U.S.C. 1728(a).  Section 402(b)(3) made the 
definition of "emergency treatment" in section 
1725(f)(1) applicable to section 1728.  As described 
above, the definition of emergency treatment now 
includes care or services furnished until "such time 
as the veteran can be transferred safely to a [VA] 
facility or other Federal facility and such facility 
is capable of accepting such transfer," or until 
such transfer was accepted, so long as the non-VA 
facility "made and documented reasonable attempts to 
transfer the veteran to a [VA] facility or other 
Federal facility."  

The proposed regulations have not yet been finalized, but the 
Board finds that they are an accurate reflection of the law, 
which is in effect.  See 38 U.S.C.A. § 1728 (West 2002 & Supp. 
2010).  

Thus the question is not when the Veteran was stable but when 
could he be transferred to the VAMC and when was the VAMC capable 
of accepting such transfer.  

The Veteran and his spouse have given written statements and 
sworn testimony to the effect that they requested transfer to the 
VAMC shortly after he arrived at the private facility.  The case 
worker told them that she was working on the transfer, then they 
heard nothing for several days and the Veteran was released from 
the private hospital.  

The private hospital records show that on December 26, 2006, the 
Veteran's wife told case management that she had called VA and 
was told that the Veteran would need to go to the VAMC for 
further hospitalization.  It was explained to her that case 
management had already faxed the chart to VA.  When the Veteran 
was stable, a doctor would make a decision to transfer him and 
case management would work on getting a bed.  A note dated 
December 28, 2006 shows the Veteran's wife wanted him transferred 
to the VAMC.  A call was made to the VAMC and a voice message 
left.  It was noted that the transfer process would be started 
and the attending physician advised.  Later that day, a return 
call was received from the VAMC, saying that the Veteran's chart 
had been given to the transfer center.  They would be looking for 
a telemetry bed for him.  A note dated on December 29, 2006 shows 
the Veteran was updated on the VAMC status and would continue to 
await VA placement.  The notes do not reflect any further contact 
with VA.  

On December 29, 2006, the Veteran signed a memorandum requesting 
transfer to the VAMC.  

Conclusion

The evidence before the Board shows that the Veteran and private 
hospital staff made reasonable attempts to have the Veteran 
transferred to the VAMC.  They contacted the VAMC and requested 
transfer.  The VAMC told them that they would be contacted when a 
bed was available.  However, there is no evidence that the VAMC 
ever got back to them with an available bed.  Consequently, the 
Board concludes that VA did not accept the transfer and that an 
emergency, as defined by current law, existed through January 3, 
2007.  Therefore, reimbursement through January 3, 2007 is 
warranted.  




ORDER

The appeal for reimbursement of unauthorized medical expenses 
paid for the Veteran's hospitalization at a private facility from 
December 29, 2006 through January 3, 2007 is granted, subject to 
the laws and regulations governing the payment of monetary 
awards.  



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


